DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are respectfully not persuasive in-part and persuasive in-part. 
The remarks first argue the double patent rejection on pgs 4-5.  Specifically, the remarks argued the language used in rejecting the claims which stated that the claims of ‘575 fully encompass all the features of the claims in this application.
The remarks state the following:
	“As a first matter, claims 2 and 5 are no longer pending, having been canceled in applicant’s previous response”.


	This is conceded and the rejection has been modified to reflect this.

	Next, the remarks on pg. 4 state:

	As a second matter, the Office Action has failed to state a proper basis that supports a nonstatutory double patenting rejection. According to the Examiner,

	Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 fully encompasses all the features of Claim 1 in '575, which includes a specific example of a zeolite.

(Office Action dated 10/29/2021, p. 4, emphasis added). But the language that “Claim 1 fully encompasses all the features of Claim 1 in ’575,” is associated with domination, which is not the standard for assessing nonstatutory double patenting:




Domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds, cannot support a double patenting rejection. In re Kaplan, 789 F.2d 1574, 1577-78, 229 USPQ 678, 681 (Fed. Cir. 1986); In re Sarett, 327 F.2d 1005, 1014-15, 140 USPQ 474, 482 (CCPA 1964). (M.P.E.P. 804(11), emphasis added). Instead, the applicant submits that the Office Action has failed to articulate a proper basis for a finding of non-statutory double patenting. The appropriate standard is:

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).

(MPEP 804(II)(B), emphasis added). That is, in order to support such a rejection, the Examiner must show both that the instant claims are anticipated by or obvious over the claims of the 575 Patent and that the allowance of the instant claims (and so issuance of a patent based on the instant claims) would provide an unjustified extension of the term of the right to exclude granted by a patent.



	The remarks on pg. 5 to the top of 6 argue the following:

Applicant submits that the Office Action has failed to show either of that the two sets of claims are patentably indistinct or that allowance of the instant claims would provide an unjustified extension of the 575 Patent.

First, despite the statement that instant claim 1 “fully encompass all the features of Claim 1 of the 575 Patent,” the Office Action has provided no support for that conclusion, and without such support, the rejection must fail. Moreover, applicant submits that the above-referenced statement is factually incorrect. That is, applicant submits that instant claim 1 and claim 1 of the 575 Patent do not have a genus-species relationship and further that instant claims are neither anticipated by nor obvious over the claims of the 575 Patent.

	
	This is respectfully contended.  Claim 1 of ‘575 discloses the following features:
	Claim 1. 
	A selective catalytic reduction catalyst composition for converting oxides of nitrogen (NO.sub.x) in an exhaust gas using a nitrogenous reductant, which catalyst composition comprising a mixture of a first component and a second component, wherein the first component is an admixture of the H-form of an aluminosilicate mordenite zeolite (MOR) and an iron-promoted aluminosilicate MFI zeolite; and the second component is a vanadium oxide supported on a metal oxide support, which is titania, silica-stabilized titania or a mixture of both titania and silica-stabilized titania, wherein the weight ratio of the first component to the second component is 10:90 to 25:75 and wherein the weight ratio of the H-form of the aluminosilicate mordenite zeolite (MOR) to the iron-promoted aluminosilicate MFI zeolite is from 3:1 to 3:5.

Claim 1 of the current application discloses the following features:
	A catalyst composition for treating exhaust gas comprising a blend of a first component and second component, wherein the first component is an aluminosilicate molecular sieve component, wherein the molecular sieve has a framework selected from MFI, BEA, and FER and wherein the molecular sieve is in H+ form, and the second component is a vanadium oxide supported on a support comprising titanium oxide, wherein the second component further comprises and tungsten oxide, and wherein the first component and second component are present in the blend in a respective weight ratio of 5:95 to 40:60.

Claim 1 of ‘575 discloses:
the catalyst for treating exhaust gas, 
blending a first and a second portion,
an aluminosilicate MFI sieve,
the sieve is in H-form,
the second material being vanadia support on titania,
the zeolite-containing material and the vanadia-containing material being in a ratio of 10:90 to 25:75, which overlaps the range in this application.
Newly added tungsten oxide in claim 1 is not taught by Claim 1 of ‘575, but is taught by Claim 6 of ‘575.
Claim 1 of ‘575 discloses additional features not required by claim 1 of this application.

	As to the mordenite feature argued on pg. 6 of the remarks, the remarks argue that not all the features are disclosed:

 “Claim 1 of the ‘575 Patent is directed, in relevant part, to a catalyst composition comprising a mixture of a first component and a second component, wherein the first component is an admixture of the H-form of an aluminosilicate mordenite zeolite (MOR) and an iron-promoted aluminosilicate MFI zeolite: and the second component is a vanadium oxide supported on a metal oxide support, which is titania . silica- stabilized titania or mixture of both titania and silica - stabilized titania. and wherein the weight ratio of the H-form of the aluminosilicate mordenite zeolite (MOR) to the iron-promoted aluminosilicate MFI zeolite is from 3:1 to 3:5”.

	However this position is respectfully argued.  Claim 1 of this application requires that only one of the frameworks are chosen “selective from MFI, BEA and FER” and therefore meeting one of these frameworks satisfies the claim.

	Next, the remarks on pg. 6 argue the following:
With regard to anticipation, even considering the aspects of the respective claims directed to the first component, and even focusing only on the MFI framework considered in both claims, the two sets of claims are distinguishable by the nature of the form of the MFI zeolite. An aluminosilicate MFI framework in a hydrogen form is not an iron-promoted aluminosilicate MFI zeolite. From an obviousness perspective, there is no basis in the record to suggest that one would modify the first component in the 575 Patent to eliminate the use of the H-form of the mordenite (MOR) zeolite and replace the iron-promoted MFI zeolite with an MFI zeolite in its hydrogen form.


	This is respectfully contended.  As mentioned, since the claims only requires one of the frameworks listed in their claim, meeting one of these would meet the claim.

	Next, the remarks ague on the bottom of pg. 6 the following:

“Second, there is no basis for a suggestion that allowance of the instant claims in their current form (i.e., “a second patent”) would provide an unjustified extension of the 575 Patent, if only because of the large differences in the priorities of the two matters and so ultimate expiration dates. The earliest priority date of the 575 Patent is March 31, 2017 while the earliest priority date of the present application is August 17, 2012. Unless the present application becomes eligible for more than 4 years of Patent Term Adjustment, any patent arising from the instant application will expire before the normal expiration of the 575 Patent”.

	This is respectfully argued because in the optional form, the current claim set contains all the features of ‘575.  In other words, there are not features beyond the ‘575 that are not obvious and novel and thereby distinct from the ‘575 patent.

	Next, the remarks argue the double patent rejection of this application over ‘252 and in view of Stiebels (US Pub.: 2013/0089483).
	The remarks argue on pg. 8, last para with regard to the second double patent rejection that:
	“Applicant acknowledges that Stiebels teaches the optional use of iron-doped MFI zeolites and that zeolites are aluminosilicates (para. 13). But Applicant disagrees with the Examiner’s conclusion, based on the claims of the 252 Patent and the teachings of Stiebels, that a person of skill in the art would be motivated to use a hydrogen form of an MFI zeolite in such a way as to arrive at the instant claims. It is noted here that the term “hydrogen form” of a zeolite is reserved to those zeolites that are metal ion-free or do not contain exchanged metal ions”.

Then pg. 9, para. 1 states:

“As a first matter, the MFI zeolite in Stiebels is described in terms of being “optionally present” and where present ‘at least part of the optional one or more zeolites of the MFI structure type contain iron (Fe).’ See, e.g., Stiebels’ Abstract and paragraphs [0025], [0027]-[0028], [0035], [0044], [0053], [0055]-[0057], [0073], [0103], [0110], and [0116]-[0117]. Stiebels makes no such representation that hydrogen forms of MFI sieves, generally, or Fl-ZSM-5-type sieve specifically are known effective forms for use in reducing NOx catalytically”.

	This is respectfully contended.
	Paragraph 39, which was cited in the prior rejection, states that “any conceivable zeolite of the MFI structure may be used” which includes the Fe-Si-O-MFI form, which is the iron modified form but alternatively can include the H-ZSM-5 form as well.  The “optionally present” feature would therefore disclose that the structure could be present and therefore is a viable option for use in the Stiebel reference.  

	Next, pg. 9, para. 2 argues that:

The Examiner cites Stiebels background for its teaching of the use of MFI zeolites in NOx catalysts. In fact, just as Stiebels teaches the use of iron-promoted MFI zeolites, its background section cites references that all are described in terms of metal-doped MFI zeolites:

Here, the remarks cite to the background of Stiebels.

Then pg. 10 of the remarks, the arguments further state the following:

Stiebels’ paragraph [0039] reads (emphasis added):

[0039] Furthermore, with respect to particular embodiments of the present invention further comprising one or more zeolites of the MFI structure type, any conceivable zeolite of the MFI structure type may be used, provided that it displays the typical structural characteristics of that structure type. Thus, by way of example, the one or more zeolites of the MFI structure type optionally contained in the inventive catalyst may comprise one or more zeolites selected from the group consisting of ZSM-5, [As-Si-0]-MFI, [Fe-Si-0]-MFI, [Ga-Si-0]-MFI, AMS-1B, AZ-1, Bor-C, Boralite C, Encilite, FZ-1, LZ-105, Monoclinic H-ZSM-5, Mutinaite, NU-4, NU-5, Silicalite, TS-1, TSZ, TSZ-III, TZ-01, USC-4, USI-108, ZBH, ZKQ-1B, ZMQ-TB, organic-free ZSM-5, and mixtures of two or more thereof. According to some embodiments of the present invention, the one or more zeolites of the MFI structure type include ZSM-5.

Applicant notes that this listing of zeolites of the MFI framework is remarkably similar to that listed in C. Baerlocher, et al., Atlas of Zeolite Framework Types, 6th Revised Ed., 2007, and suggest that Stiebels simply listed all of the MFI frameworks known at the time:

 See table on pg. 10 of remarks.
	When read in the context of the entire reference, applicant submits that Stiebels’ paragraph [0039] is best interpreted as reading that any MFI zeolite framework would be suitable for doping with iron to provide a catalyst for its intended use.

Further, applicant submits that the Office Action has provided no basis for suggesting that Stiebels would provide a person of skill in the art with motivation to remove the iron-promoter from the MFI catalyst of claim 1, with any reasonable expectation of success. At best, the Office Action suggests that one skilled in the art would have been motivated to substitute an H+ form zeolite for the explicitly recited iron promoted zeolite because H+ form zeolites “are known to be effective forms for use in reducing NOx catalytically.” (Office Action dated 10/29/2020). First, and again, Stiebels give no support for that conclusion, for the foregoing reasons.



	This position is respectfully contended.  Stiebel teaches use of the iron-form of MFI but the reference further argues that other forms of MFI could be used instead, which includes the H-form of ZSM (para. 39). 
	As to the obviousness, it is respectfully explained that the Stiebels reference states that the Fe-form of MFI can be employed in their SCR catalyst but as an alternative the H+ form could also be used instead.  Therefore Stiebels provides the reasoning to substitute one form of zeolite for the other.  As to the H-form being effective, since Stiebel’s catalyst is used as an SCR (para. 34) and Stiebels states that the H-form is useable in their catalyst, then this reference is clear that the H-form would be effective to perform the same method steps as the ‘252 application.
	Next, page 11, para. 2 of the remarks argues:
Second, even if it could be shown that H-ZSM-5 zeolites were suitable for use in reducing NOx catalytically (a conclusion that is not supported by the record and a point the applicant does not concede), the fact that they could have been substituted does not mean that a person skilled in the art would have made that substitution without motivation to do so. See. e.g., In re Gordon, 733 F.2d 900, 902 (Fed. Cir 1984) (citations omitted) (“The mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification.”).

Since the Office Action has failed to establish a prima facie case of obviousness over the current claims on the basis of the claims of the 252 Patent and Stiebels, applicant submits that there is no basis for a rejection based on nonstatutory obviousness-type double patenting. Applicant asks that these rejections be withdrawn.

This position is respectfully contended.  One of ordinary skill in the art would be aware of equivalence in the state of the prior art especially since the catalyst claimed already contains various transition metal catalytic metals.  As to the reasoning, it is respectfully contended that the courts have held that a variety of different reasons to combine are permissible to demonstrate a showing of obviousness.  These include: obvious to try, equivalence, combining prior art elements according to known methods to yield predictable results, known work in one field of endeavor, etc. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the skilled user would have known that it would have been obvious to try either zeolite variations, or known that one was equivalent to the other.  As to the motivation, Stiebels explains that the motivation would be that it is known to substitute one for the other.  

	Next, the remarks argue the substance of the rejection on pgs. 11-12 as follows:
As described by the Examiner, lmanari describes a catalytic composition that includes vanadium oxide along with zeolite:

The vanadium oxide is deposited on an oxide of titanium (page 6, lines 9-10). The vanadium oxide supported on titanium oxide is intimately mixed with the zeolite (page 6, lines 10-11).

With respect to the ratios, lmanari teaches that the first part that contains titanium and vanadium is from 20-50% of the zeolite, which ranges from 50-80% (see table 5, examples 22-31). The first and second components are mixed together (see pg. 18, "preparation of catalyst section").

(Office Action dated 10/29/2020, pp. 6-7, emphasis added). But the Examiner acknowledges that lmanari does not teach that that its sieves are either aluminosilicates or ferrosilicates1 or that the zeolite is in the H+ form (Office Action dated 10/29/2020, p. 7). Relevant to the instant claims, lmanari does teach that synthetic or natural zeolites such as faujasite, mordenite, gmelinite and chabazite may be used as the zeolite,” none of which are the framework topologies currently claimed (FAU, MOR, GME, and CHA, respectively, are not MFI, BEA, or FER, as claimed). Moreover, lmanari teaches that when these zeolites are present, they contain at least one metal selected from the group consisting of yttrium, lanthanum, cerium, neodymium, copper, cobalt, manganese and iron; i.e., they are not H+ form zeolites:

This is respectfully acknowledged in the rejection.  The Stiebels reference was applied to amend this feature.
	Next, the remarks on pg. 12, bottom to the top of page 13 argues the following:
Nevertheless, the Examiner cites Stiebels for its NOx catalysts that employ MFI sieves, noting specifically that these MFI sieve are “modified with metal (abstract).” (Office Action dated 10/29/2020, p. 7). The Office Action reiterates the same flawed reasoning to conclude that, “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an H-ZSM-5-type sieve in the SCR of Stiebels for use in the SCR of lmanari because these zeolites are effective for use in reducing NOx catalytically.”

Applicant believes that its previous characterization of Stiebels effectively rebuts this conclusion with respect to claim 1. That is, there is no evidence in the record that an unmodified H-ZSM-5-type sieve would be used in the context of Stiebels or that any person of skill in the art would have any reason to modify the teachings of lmanari with its use. Since the remaining claims listed in this rejection depend from claim 1, they too are not obvious, if only for their dependence from claim 1. Accordingly, applicant respectfully requests the Examiner to reconsider and withdraw these rejections.

	This is respectfully contended as argued above.  Stiebel itself states that for use in their SCR catalyst, the H-ZSM-5 form may be useable and therefore is evidence that this zeolite form would be effective for use in the same way as the Imari reference.

	Next, the remarks argue on pg. 13 the following with respect to claim 7:
According to the Examiner, “lmanari and Chandler describe adding iron to the SCR catalyst, but they do not describe the iron in the form of iron vanadate” but uses Schermanz for its alleged teaching of “a catalyst that is doped with iron in the form of FeVCb (para. 99)” and concludes with It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the iron of lmanari and Chandler in the form of FeVCb, as taught by Schermanz because iron is known to be effective as well as increase catalytic activity when employed in the form of FeVCb.” (Office Action dated 10/29/2021, pp. 8-9).

Claim 7, while providing the incremental features of iron vanadate as part of the second component still contains the features of claim 1, on which it depends - i.e., an H+ form of an aluminosilicate molecular sieve of MFI, BEA, or FER topology. lmanari does not teach this feature (as described above), nor has the Office Action shown or explained how either Chandler addresses this deficiency (again, the Office Action has not characterized Chandler at all in its teaching of H+ forms of an aluminosilicate molecular sieve of MFI, BEA, or FER topology2. And even if the Office Action has properly characterized Schermanz as reading on the incremental subject matter of claim 7, this still in not sufficient to cure the deficiencies of the rejections of claim 1 on which claim 7 depends.

This is persuasive and therefore claim 7 is allowed (below).

	Next, page. 14 argues the following:
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over lmanari and Chandler as applied to claim 11 above, and further in view of U.S. Patent Application Publ. No. 2012/0247092 (“Boorse”). Again here, applicant traverses this rejection, if only because Chandler is not applied in this Office Action against claim 1, but more importantly because the Office Action has failed to address all of the elements of the claim.1

According to the Examiner, lmanari and Chandler describe a mixed zeolite material for use as a NOx reduction catalyst and deposited on a substrate, but the references do not describe that the first layer is an ammonia oxidation catalyst that comprises Pt and that this layer is directly on or within the substrate and that the SCR layer covers it. Even if this is true, it fails to address the H+ forms of an aluminosilicate molecular sieve of MFI, BEA, or FER topology of claim 1, on which claim 14 depends. The Examiner further acknowledges that even these references fail to teach or suggest the incremental features of claim 14 but seeks to use Boorse solely for this purpose.

That is, here the Office Action relies on Boorse solely for its alleged disclosure of a catalytic article (abstract) that includes two components: an SCR catalyst and an oxidation catalyst component comprising Pt metal (para. 54), the two being in layers (para. 54), the top catalyst is the SCR layer and the lower layer is the oxidation catalyst (para. 54). Even if the Office Action has properly characterized Boorse as reading on the incremental subject matter of claim 14, this still in not sufficient to cure the deficiencies of the rejections of claim 1 on which claim 14 ultimately depends.


	This remark is respectfully not persuasive.  The response to how Claim 1 was addressed is above.  As to Claim 14, Imanari and Chandler describe an SCR catalyst and Boorse explains that an SCR catalyst is known to be layered with an oxidation catalyst for use in treating exhaust gases.  As to the composition, Pt metals are known components for use in oxidizing catalysts. 

The remarks on pg. 15 argue the following:

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over lmanari and Chandler as applied to claim 11 above, and further in view of Boorse. Again here, applicant traverses this rejection, if only because Chandler is not applied in this Office Action against claim 1, but more importantly because the Office Action has failed to address all of the elements of the claim 1.

According to the Examiner, lmanari and Chandler describe the SCR as having the composition of Claim 1, but neither reference discloses that the SCR has an AMOx downstream of the SCR.

In fact, the Office Action has failed to establish that lmanari and Chandler describe the SCR as having the composition of claim 1. In withdrawing ah previous rejections against this pair of references with respect to claim 1, the Office Action acknowledges that there is no such teaching. In the present rejection, the Office Action is merely acknowledging that these references further fail to teach or suggest the incremental features of claim 15.

That is, in the instant rejection, the Office Action uses Boorse solely to address the incremental subject matter of claim 15, and solely for Boorse’s alleged disclosure of “a system that includes an SCR layer at 120 (see Fig. 4) and then further downstream (see arrows with gas flow direction) is an AMOX (130 in Fig. 4). As to the composition, Bannon explains that the SCR includes a zeolite composition (para. 113).” (Office Action dated 10/29/2021, p. 10).

None of this description cures any of the deficiencies of the superior claims to claim 15. Further, there is no reference to Bannon in the record (and Boorse only contains 72 paragraphs).


	This is respectfully contended.  The response to how Claim 1 was addressed is above.  As to the rejection to claim 15, Imanari and Chandler describe the composition of just the SCR catalyst, but does not further provide what other catalyst are part of the system.  Boorse describes that it is known to include an SCR with an AMOX catalyst in the method described by the reference and therefore it would be obvious to make the method in this way because it is a known means of effectively reducing exhaust pollutants in a flue gas stream. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 11 of U.S. Patent No.: 10500575. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 6 fully encompasses all the features of Claim 1 in ‘575, which includes a specific example of a zeolite and Claim 6 describes using tungsten oxide as part of the second component.
Claims 1 and 6 of ‘575 also includes all the features of Claims 2 and 3 of this application.
Claims 3 and 4 of ‘575 overlaps in the range of 15:85 to 20:80 of Claim 8 of this application.
Claim 5 of ‘575 fully reads on claim 10 of this application.
Claim 11 of ‘575 fully reads on claim 11 of this application.

Claims 1, 2, 3, 7, 9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 9 of U.S. Patent No.: 10252252 and further in view of Stiebels (US Pub.: 2013/0089483). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘252 does not disclose using an H+ form of the molecular sieve.
Stiebels describes a NOx catalyst that employs an MFI sieve modified with metal (abstract).  Stiebel explains that zeolites are aluminosilicates (para. 13) and that their MFI is a zeolite (abstract).  Further, Stiebels explains that it is well known in the prior art that MFI sieves are effective for use in NOx catalysis (see background art cited in Stiebels).  One useable form of MFI sieves includes an H-ZSM-5-type sieve (para. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an H-ZSM-5-type sieve in the SCR of Stiebels for use in the NOx catalyst of ‘252  because these zeolites are known effective forms for use in reducing NOx catalytically.
As to Claim 7, Claim 3 of ‘252 fully reads on Claim 7.
	As to Claim 10, Claim 5 of ‘252 fully reads on this claim.
	Claim 4 of ‘252 fully reads on claim 9 of this application.
	Claim 6 of ‘252 fully reads on Claim 11 of this Application.
	Claim 9 of ‘252 fully reads on Claim 12 of this Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 9, 11, 12, 13, 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari (EP 0255121) and further in view of Stiebels (US Pub.: 2013/0089483).
As to Claims 1 and 3, Imanari describes a catalytic composition used for NOx reduction from a flue gas stream (abstract).  The catalyst has a composition that includes vanadium oxide (page 6, line 6, bullet C) and tungsten oxide (pg. 6, bullet B) and titanium oxide (pg. 6, bullet A) along with zeolite (page 6, line 8, bullet D).  The vanadium oxide is deposited on an oxide of titanium (page 6, lines 9-10).  The vanadium oxide supported on titanium oxide is intimately mixed with the zeolite (page 6, lines 10-11).  With respect to the ratios, Imanari teaches that the first part that contains titanium and vanadium is from 20-50% of the zeolite, which ranges from 50-80% (see table 5, examples 22-31).  The first and second components are mixed together (see pg. 18, “preparation of catalyst section”).
Zeolites are molecular sieves, but Imanari does not teach that that these sieves are either aluminosilicates or ferrosilicates or that the zeolite is in the H+ form.
Stiebels describes a NOx catalyst that employs an MFI sieve modified with metal (abstract).  Stiebel explains that zeolites are aluminosilicates (para. 13) and that their MFI is a zeolite (abstract).  Further, Stiebels explains that it is well known in the prior art that MFI sieves are effective for use in NOx catalysis (see background art cited in Stiebels).  One useable form of MFI sieves includes an H-ZSM-5-type sieve (para. 39).
Both references are in the same field of endeavor of NOx-catalysts.
As to the H-form, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an H-ZSM-5-type sieve in the SCR of Stiebels for use in the SCR of Imanari because these zeolites are effective for use in reducing NOx catalytically.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the zeolite is an aluminsolicate, as taught by Stiebel in the Imanari reference because zeolites used as NOx catalysts are known to be effective when in the form of aluminsolicates.

As to Claim 9, Imanari teaches that the vanadium oxide content is about 0.7% (see examples 12, 13).

As to Claim 11, Imanari teaches that the catalyst may be employed as an extruded honeycomb shape (page 4, lines 56-58).

As to Claims 12 and 13, Chandler teaches that there may be a blend of two NOx catalysts, coating or alternatively, one or more blended catalyst layers (para. 15).  The NOx catalysts are effective for NOx reduction.  The second metal can include a transition metal (claim 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the blended layers of Imanari may be blended or in layers or a combination of layers of blended material, as taught by Chandler because they are known alternatives to each other for effective NOx reduction.

	As to claim 17, Imanari teaches that the NOx gas is reduced with NH3 into N2 and water (page 5, lines 36-40).

Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Chandler as applied to claim 1 above, and further in view of Schermanz (US Pub.: 2011/0150731).
Imanari and Chandler describe adding iron to the SCR catalyst, but they do not describe the compound includes one of the materials listed in claim 10.
Schermanz describes a catalyst that is doped with iron in the form of FeVO4 (para. 99).  The reference explains that when adding FeVO4 in the catalyst, there can be increased activity (para. 102). This compound can be considered a filler or dopant as required in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the iron of Imanari and Chandler in the form of FeVO4, as taught by Schermanz because iron is known to be effective as well as increase catalytic activity when employed in the form of FeVO4.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Chandler as applied to claim 11 above, and further in view of Boorse (US Pub.: 2012/0247092).
Imanari and Chandler describe a mixed zeolite material for use as a NOx reduction catalyst and deposited on a substrate, but the references do not describe that the first layer is an ammonia oxidation catalyst that comprises Pt and that this layer is directly on or within the substrate and that the SCR layer covers it.
Boorse describes a catalytic article (abstract) that includes two components: an SCR catalyst and an oxidation catalyst component, the two being in layers (para. 54).  The top catalyst is the SCR layer and the lower layer is the oxidation catalyst (para. 54).  The oxidation catalyst includes a Pt metal (para. 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an oxidation catalyst that contains Pt directly under the SCR catalyst of Imanari, as taught by Boorse for use with Imanari and Chandler because it is known to employ an oxidation catalyst downstream of an SCR to further decontaminate the pollutants in the gas stream.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Chandler as applied to claim 11 above, and further in view of Boorse (US Pub.: 2012/0247092).
Imanari and Chandler describe the SCR as having the composition of Claim 1, but neither reference discloses that the SCR has an AMOx downstream of the SCR.
Boorse describes a system that includes an SCR layer at 120 (see Fig. 4) and then further downstream (see arrows with gas flow direction) is an AMOX (130 in Fig. 4).  As to the composition, Bannon explains that the SCR includes a zeolite composition (para. 113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the AMOx downstream of the SCR, as taught by Boorse for use with Imanari and Chandler because AMOx catalysts are known to reduce ammonia slip from the SCR.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Chandler and Boorse as applied to claim 14 above, and further in view of Blakeman (US Pub.: 2013/0149223).
The process of Blakeman teaches a system that includes a DOC, followed by an SCR, the SCR including metal-modified zeolite (para. 104).  Blakeman then explains that the DOC contains Pt (para. 107) and that DOCs generally are used to oxidize pollutants and SCRs are used to reduce those oxidized pollutants (para. 5, ie.: NOx) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a DOC with Pt upstream of the SCR, as taught by Blakeman for use with Imanari and Chandler and Boorse because these catalysts are known to oxidize pollutants for use upstream of SCRs, which in totality reduce the pollution level in the gas stream. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Chandler as applied to claim 17 above, and further in view of Andersen (US Pub.: 2010/0290963).
	Andersen describes a flue gas stream reduction system that employs an oxidation catalyst and an SCR.  The gas composition that feeds NOx into the SCR has a ratio of NO to NO2 of 4:1 to 1:3 (para. 67, 0124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a NOx ratio of NO to NO2 of 4:1 to 1:3, as taught by Andersen for use with Imanari and Chandler because this ratio is known to be effective for NOx reduction in combination with SCR catalysts.

Claims 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imanari and Stiebels as applied to claim 1 above, and further in view of Malyala (US Pub.: 2008/0167178).
Malyala describes an SCR catlyast that combines a zeolite with vanadium, tungsten (abstract) and titania (para. 24).  The zeolite can include a mixture (abstract, “and mixtures thereof”).  Malyala explains that in addition to H-ZSM-5, H-Beta can be added to the catalyst (para. 71). Alternatively, Malyala explains that the zeolite can include ferrierite (para. 24) which can also be in the H-form (para. 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an additional zeolite, such as an H-Beta and a ferrierite in H-form, as taught by Malyala for use with the SCR of Imanari and Stiebels because Malyala explains that in addition to the H-ZSM-5 sieve, these other zeolites may be added to the catalyst for effective use of the entire product as an SCR.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Imanari and Chandler are used to disclose use of the zeolite in its H-form.  It is not then obvious to modify it with iron vanadate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 30, 2021